
	

114 HRES 682 IH: Urging the Department of State to provide necessary equipment and training to the men and women of the Kurdish Peshmerga in the fight against the Islamic State of Iraq and Syria (ISIS).
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 682
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Ms. Ros-Lehtinen (for herself and Mr. Sherman) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Urging the Department of State to provide necessary equipment and training to the men and women of
			 the Kurdish Peshmerga in the fight against the Islamic State of Iraq and
			 Syria (ISIS).
	
	
 Whereas the Kurdish Peshmerga, meaning “those who face death,” are the military forces of Iraq’s autonomous Kurdistan Region, governed by the Kurdistan Regional Government (KRG), under authority granted by the Iraqi constitution;
 Whereas the Peshmerga are on the front lines against ISIS, fighting along an approximately 650-mile disputed border separating ISIS and KRG-held territory;
 Whereas the Peshmerga, running low on ammunition and equipped with piecemeal and sometimes decades-old weaponry, remain woefully disadvantaged in the fight against ISIS;
 Whereas over 1,400 Peshmerga have fallen and thousands more have been wounded; Whereas, according to the Congressional Research Service, there are approximately 150,000 Peshmerga forces;
 Whereas on December 17, 2015, United States Secretary of Defense Ashton Carter said “the Kurdish Peshmerga have been exactly what we have been looking for in this whole fight in Iraq and Syria, namely a capable and motivated force that we can enable.”;
 Whereas in 2014, the United Nations High Commissioner for Refugees estimated that the Kurdistan Region hosted approximately 220,000 Syrian refugees and 700,000 internally displaced persons (IDPs);
 Whereas on August 13, 2014, the United Nations designated Iraq, including the Kurdistan Region, as a “Level 3 Emergency”, its highest level emergency designation;
 Whereas, according to the KRG, the Kurdistan Region now hosts more than 300,000 Syrian refugees and over 1,500,000 IDPs and the population has increased by almost 30 percent since the escalation of violence by ISIS in 2014;
 Whereas the Government of Iraq has withheld the KRG’s 17 percent share of Iraq’s annual budget since February 2014; and
 Whereas the loss of fiscal transfers from the Government of Iraq, a burgeoning population due to displaced persons and refugees, and the lack of necessary equipment in the fight against ISIS is causing a growing economic, humanitarian, and security crisis in the Kurdistan Region and a decline in the morale of the Peshmerga: Now, therefore, be it
	
 That the House of Representatives— (1)urges the Department of State to provide necessary equipment and training to the men and women of the Kurdish Peshmerga in the fight against the Islamic State of Iraq and Syria (ISIS);
 (2)urges the Department of State to provide assistance to the Kurdistan Regional Government to assist in meeting the needs of the internally displaced persons and refugee populations; and
 (3)encourages the Peshmerga to continue and redouble their efforts to protect minorities who are fleeing persecution in Iraq and Syria.
			
